J-S37012-17


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA                    IN THE SUPERIOR COURT OF
                                                      PENNSYLVANIA
                            Appellee

                       v.

WILLIAM JOSEPH SNYDER

                            Appellant                No. 1933 MDA 2016


        Appeal from the Judgment of Sentence imposed October 7, 2016
                In the Court of Common Pleas of Clinton County
               Criminal Division at No: CP-18-CR-0000275-2015


BEFORE: STABILE, MOULTON, and MUSMANNO, JJ.

MEMORANDUM BY STABILE, J.:                             FILED JULY 27, 2017

        Appellant, William Joseph Snyder, appeals from the judgment of

sentence imposed on October 7, 2016, in the Court of Common Pleas of

Clinton County after entering a plea of guilty to the third-degree murder of

his wife and abuse of her corpse, as well as two counts of tampering with or

fabricating physical evidence and one count of unsworn falsification to

authorities.1    Appellant contends his aggregate sentence, while within the

standard range and consistent with his plea agreement, was excessive and

failed to consider his rehabilitative needs. Following review, we affirm.

        The affidavit of probable cause in this case reflects that Appellant

strangled his wife Kelley Jo at their Renovo, Pennsylvania home on Easter
____________________________________________


1
    18 Pa.C.S.A. §§ 2502(c), 5510, 4910(2), and 4904(b).
J-S37012-17


Sunday afternoon, April 5, 2015, while their children were in the home. He

placed her body in a sleeping bag in the basement of the home and then

drove the body to nearby Halls Run, dragging it down over an embankment

so that her feet were touching the water at Halls Run.          Appellant then

proceeded to a nearby restaurant where he left the sleeping bag in the

restaurant’s dumpster. Affidavit of Probable Cause, 5/15/15, at 2.

     The following day, Appellant contacted the Pennsylvania State Police to

report his wife missing.   On April 9, he reported that he had received a

ransom note requesting payment of $60,000. On April 10, he showed his

pastor an email on his cell phone directing him to procced to a local

restaurant immediately or Kelley Jo would be killed. He told the pastor he

intended to go to the restaurant, but instead fled the area.           He was

subsequently detained in Horseheads, New York. Upon his return to Renovo,

Appellant admitted sending the email and fabricating the ransom note. He

then admitted to taking his wife’s body to a remote location outside South

Renovo and leaving her body there before reporting her missing to law

enforcement, knowing she was dead. Id. at 1.

     At Appellant’s guilty plea hearing on December 30, 2015, the

Commonwealth     explained   the   terms   of   Appellant’s   negotiated   plea.

Appellant would plead guilty to third degree murder with a prior record score

of zero and an offense gravity score of 14. The standard range would be 72

months to the statutory limit of 20 years, with a 40-year maximum.          The


                                    -2-
J-S37012-17


Commonwealth noted its agreement to the standard range sentence and

acknowledged the trial court would determine where within the range the

sentence would be appropriate.        Notes of Testimony (“N.T.”), Guilty Plea

Hearing, 12/30/15, at 5-6.

      Appellant would also enter a guilty plea to the remaining charges:

abuse of corpse, a second-degree misdemeanor with an offense gravity

score of 3 and a standard range of restorative sanctions (“RS”) to one

month;     two   counts    of   tampering      with    and   fabricating   evidence,

misdemeanors of the second degree with an offense gravity score of 2 and a

standard   range   of     RS;   and   one    count    of   unsworn   falsification,   a

misdemeanor of the third degree with an offense gravity score of 2 and a

standard range of RS. The agreement on each of those charges was to a

standard range sentence.        There was no agreement as to whether the

sentences would be consecutive or concurrent. Id. at 6-7.

      The trial court then addressed Appellant, summarizing the terms of the

plea agreement as to each charge and the potential maximum sentence

Appellant could face.     Id. at 9-19.      Appellant acknowledged that the trial

court summarized the plea agreement as Appellant understood it. Id. at 19.

Appellant then entered his guilty pleas to all five counts and the trial court

found that the pleas were entered knowingly, intelligently, and voluntarily.




                                         -3-
J-S37012-17


Id. at 20-22. The trial court ordered a pre-sentence investigation and the

scheduling of the sentencing hearing. Id. at 27.2

       At Appellant’s October 7, 2016 sentencing hearing, statements were

presented by Kelley Jo’s relatives and by Appellant’s relatives.            Appellant

also addressed the trial court on his own behalf, explaining that he suffered

from psychological problems, including post-traumatic stress syndrome

(“PTSD”), stemming from his military service as part of a communications

team in Iraq. He explained that an argument with Kelley Jo escalated on the

day she died, causing him to lose perspective of what was happening and to

panic. He did not want his kids to see what happened so he covered it up.

He   regretted     not   calling   9-1-1       immediately.   Notes   of   Testimony,

Sentencing, 10/7/16, at 35-42.

       The trial court sentenced Appellant to a minimum of 240 months and

maximum of 480 months at SCI Camp Hill for third-degree murder.                   For

abuse of corpse, the trial court imposed a sentence of imprisonment of one

month to 24 months at SCI Camp Hill, consecutive to the sentence for

murder. Id. at 53-54. On the remaining charges, the trial court imposed a
____________________________________________


2
  During a sidebar, the prosecutor noted on the record that “part of the
initial plea negotiation at the preliminary hearing included the fact that if
[Appellant] did not enter a guilty plea to the charges [at the guilty plea
hearing] and elected to go to trial, that the Commonwealth would be able to
amend the information to include [a] murder in the first degree count
without necessity of going back to further preliminary hearing.” N.T., Guilty
Plea Hearing, 12/30/15, at 26. Counsel for Appellant acknowledged that
agreement. Id.



                                           -4-
J-S37012-17


sentence of 24 months’ probation for each charge of tampering with or

fabricating evidence and 12 months’ probation for unsworn falsification to

authorities.   Each sentence of probation would run concurrently with the

remaining sentences. Id. at 54-55. The trial court explained its intention

that the aggregate sentence would be 241 months to 504 months in prison,

with credit for time served. Id. at 56.

      Appellant filed a timely motion to reconsider or modify his sentence.

The trial court denied the motion following an October 31 hearing.       This

timely appeal followed.   Both Appellant and the trial court complied with

Pa.R.A.P. 1925.

      Appellant asks us to consider one issue in this appeal:

      1. Did the trial court abuse its discretion when it imposed
         consecutive incarceration terms at the top end of the
         standard range for each of the counts that entailed
         incarceration?

Appellant’s Brief at 4.   As such, Appellant presents a challenge to the

discretionary aspects of sentence.

      In Commonwealth v. Griffin, 65 A.3d 932 (Pa. Super. 2013), this

Court reiterated:

      Challenges to the discretionary aspects of sentencing do not
      entitle an appellant to review as of right. Commonwealth v.
      Sierra, 752 A.2d 910, 912 (Pa. Super. 2000). An appellant
      challenging the discretionary aspects of his sentence must
      invoke this Court’s jurisdiction by satisfying a four-part test:

         We conduct a four-part analysis to determine: (1) whether
         appellant has filed a timely notice of appeal, see Pa.R.A.P.
         902 and 903; (2) whether the issue was properly

                                     -5-
J-S37012-17


        preserved at sentencing or in a motion to reconsider and
        modify sentence, see Pa.R.Crim.P. 720; (3) whether
        appellant’s brief has a fatal defect, Pa.R.A.P. 2119(f); and
        (4) whether there is a substantial question that the
        sentence appealed from is not appropriate under the
        Sentencing Code, 42 Pa.C.S.A. § 9781(b).

     Commonwealth v. Evans, 901 A.2d 528, 533 (Pa. Super.
     2006), appeal denied, 589 Pa. 727, 909 A.2d 303 (2006).

Id. at 935 (quoting Commonwealth v. Moury, 992 A.2d 162, 170 (Pa.

Super. 2010)).

     Here, Appellant filed a timely appeal; he properly preserved the issue

in his motion to reconsider/modify his sentence; and there is no fatal defect

in his brief, which includes the statement required by Pa.R.A.P. 2119(f).

Therefore,   we   must   determine   whether   Appellant   has   presented   a

substantial question that his sentence is not appropriate under the

Sentencing Code.

     In Commonwealth v. Caldwell, 117 A.3d 763 (Pa. Super. 2015) (en

banc), this Court explained:

     “When imposing a sentence, the sentencing court must consider
     the factors set out in 42 [Pa.C.S.] § 9721(b), that is, the
     protection of the public, gravity of offense in relation to impact
     on victim and community, and rehabilitative needs of the
     defendant.     And, of course, the court must consider the
     sentencing guidelines.” Commonwealth v. Fullin, 892 A.2d
     843, 847–48 (Pa. Super. 2006) (internal citations omitted).

     A court’s exercise of discretion in imposing a sentence
     concurrently or consecutively does not ordinarily raise a
     substantial question. Commonwealth v. Mastromarino, 2010
     PA Super 128, 2 A.3d 581, 587 (Pa. Super. 2010), appeal
     denied, 609 Pa. 685, 14 A.3d 825 (Pa. 2011). Rather, the
     imposition of consecutive rather than concurrent sentences will

                                     -6-
J-S37012-17


      present a substantial question in only “the most extreme
      circumstances, such as where the aggregate sentence is unduly
      harsh, considering the nature of the crimes and the length of
      imprisonment.” Commonwealth v. Lamonda, 2012 PA Super
      180, 52 A.3d 365, 372 (Pa. Super. 2012), appeal denied, 621
      Pa. 677, 75 A.3d 1281 (Pa. 2013).

         To make it clear, a defendant may raise a substantial
         question where he receives consecutive sentences within
         the guideline ranges if the case involves circumstances
         where the application of the guidelines would be clearly
         unreasonable, resulting in an excessive sentence;
         however, a bald claim of excessiveness due to the
         consecutive nature of a sentence will not raise a
         substantial question.

      Commonwealth v. Dodge, 2013 PA Super 253, 77 A.3d 1263,
      1270 (Pa. Super. 2013), reargument denied (Nov. 21, 2013),
      appeal denied, 625 Pa. 648, 91 A.3d 161 (Pa. 2014) (emphasis
      in original).

Id. at 768-69 (alteration in original).

      In Caldwell, this Court recognized that a claim the sentencing court

failed to consider an appellant’s rehabilitative needs failed to raise a

substantial question and that a claim of excessive sentence does not present

a substantial question when the sentence falls within the sentencing

guidelines. Id. at 770 (citations omitted). At first blush, it would seem that

Caldwell demands that we find Appellant’s claim of excessiveness fails to

raise a substantial question. However, the en banc panel in Caldwell also

recognized that an appellant’s “challenge to the imposition of his consecutive

sentences as unduly excessive, together with his claim that the court failed

to consider his rehabilitative needs upon fashioning its sentence, presents a




                                      -7-
J-S37012-17


substantial question.” Id. (citing Commonwealth v. Raven, 97 A.3d 1244,

1253 (Pa. Super. 2014), appeal denied, 105 A.3d 736 (Pa. 2014)).

      Here,   Appellant   argues   the   trial   court   “ignored   the   numerous

mitigating factors and evidence presented by [Appellant] at sentencing.”

Appellant’s Brief at 11. He argues that he delivered a “sincere apology to

the victim’s family and the community as a whole” at sentencing and

“expressed extreme remorse[.]” Id. at 12-13. He also asserts that he had

no prior criminal history, never experienced the rage leading to his crimes

before he suffered PTSD stemming from combat service, and had sought

treatment for PTSD since his return. Id. at 13. Appellant further claimed

that he had accepted the gravity and effect of his actions and expressed

extreme remorse as to the effects of his actions on his victims, recognizing

his sentence would leave his children without either parent for the remainder

of their childhood.   Id. at 14.   “This acceptance of responsibility together

with having lived a productive life bereft of any other criminal conduct

indicates that [] Appellant has the ability to be rehabilitated and to return to

society.   The sentence imposed, and the basis for it, ignore[s] the

rehabilitative potential of [] Appellant.” Id.

      Appellant acknowledged that the sentence imposed fell within the

standard range and the terms of the plea agreement. However, he contends

the sentence constituted an abuse of discretion “because this sentence left

no room for consideration of any of the mitigating factors and evidence


                                      -8-
J-S37012-17


presented at sentencing, most, if not all of which was uncontested.” Id. at

14-15.   In light of this Court’s holding in Caldwell, we find Appellant has

asserted a substantial question, asserting an excessive sentence claim in

conjunction with a claim that the trial court failed to consider mitigating

factors. Therefore, we grant Appellant’s petition for allowance of appeal and

shall address the merits of his claim.

      As this Court reiterated in Caldwell:

      When reviewing a challenge to the discretionary aspects of
      sentencing, we determine whether the trial court has abused its
      discretion. [Commonwealth v. Seagraves, 103 A.3d 839, 842
      (Pa. Super. 2014)]. We observe:

         Sentencing is a matter vested in the sound discretion of
         the sentencing judge, and a sentence will not be disturbed
         on appeal absent a manifest abuse of discretion. In this
         context, an abuse of discretion is not shown merely by an
         error in judgment. Rather, the appellant must establish,
         by reference to the record, that the sentencing court
         ignored or misapplied the law, exercised its judgment for
         reasons of partiality, prejudice, bias or ill will, or arrived at
         a manifestly unreasonable decision.

      Raven, supra at 1253 (quoting Commonwealth v. Shugars,
      895 A.2d 1270, 1275 (Pa. Super. 2006)).

Caldwell, 117 A.3d at 770.

      Here, as in Caldwell, Appellant exercised his right to allocution at his

sentencing hearing, before the court sentenced him.          He talked about his

background and his educational and professional successes prior to his

service in Iraq. He explained how his experiences in Iraq led to his PTSD

and struggles upon his return. He explained that his first wife took their son


                                       -9-
J-S37012-17


and left him a few months after he returned home. He then told of meeting

Kelley Jo, ultimately marrying her, and explained that they had a daughter

together and that he adopted her son from a previous relationship.          N.T.,

Sentencing, 10/7/16, at 35-42.

        Appellant explained the circumstances of the argument that escalated

into Kelley Jo’s death.    He talked of panicking when he realized what had

happened, his regrets for not calling for help, and the relief he felt after

telling the state police what really happened. He apologized to Kelley Jo’s

family, the community and the police, noting and accepting that there was a

price for him to pay but hoping he would be given a chance to be a part of

his children’s lives. Id. at 42-44.

        The trial court then acknowledged Appellant’s guilty pleas and

explained    that   the   court   had    considered   certain   factors—including

retribution, rehabilitation, deterrence and incapacitation—in fashioning a

sentence in accordance with sentencing guidelines. Id. at 45-46. The court

then summarized Appellant’s background, including his military service and

military awards. Before imposing the sentences, the trial court explained, in

part:

        Mr. Snyder, what I’m doing is I’m looking at who you are and
        what you were thinking, and applying that to the facts of this
        case. In looking at this case, this is what I see. You and your
        deceased wife got into a verbal argument which escalated to a
        physical altercation. Because you were bigger and stronger, you
        straddled her, you put your hands around her neck, and you
        choked her to death. After causing her death you took her body
        to the basement of your residence, put her in a sleeping bag,

                                        - 10 -
J-S37012-17


     and eventually transported her body to an embankment in the
     Halls Run area. This all occurred on April 5, of 2015.

     You then put together a story telling everyone your wife had left
     the residence and was picked up by somebody who wanted a
     ransom.     You then told a version that she overdosed on
     hydrocodone and anxiety pills. It took until April 11 until you
     finally admitted to strangling her to death with your bare hands.
     During these seven days, you tortured her family and you
     tortured the community. The [c]ourt rejects any argument that
     your actions should be excused or mitigated as a result of your
     military service. You were aware of your symptoms, you were
     provided    with    treatment    through    a    combination   of
     psychotherapy, antidepressants, and antianxiety medication.
     The tools were there for you to use. You refused to accept these
     tools. You chose to ignore them or to reject them. The sad
     thing is that treatment was available and because of your own
     weaknesses you refused treatment. You argue to this [c]ourt
     that at the time of this incident that you were suffering from
     post traumatic stress syndrome. The psychological evaluation
     that your counsel provided to the [c]ourt supports that
     diagnosis. [The psychologist who completed the psychological
     evaluation] opines that it is common for a person diagnosed with
     PTSD to experience feelings of anger when they become
     stressed out, leading to dissociation and mental confusion. [The
     psychologist] further opines that in your case your PTSD caused
     you to become enraged, resulting in you killing your wife by
     choking her to death.

     Quite honestly, I have trouble accepting that theory. I listened
     to you today, Mr. Snyder. You gave a detailed version of these
     events. You told the probation officer that you blacked out, but
     listening to you today I find that hard to believe. You told a
     story today almost second by second of what occurred once the
     argument was initiated. If you truly lost your senses and lost
     perspective of what was happening, this [c]ourt would have
     expected a different reaction from you when you regained your
     senses and your perspective of what you did.         Instead of
     immediately notifying someone – and as you had indicated you
     didn’t call 9-1-1 – you hid the body and pursued your ruse on
     the family, the authorities, and the public for approximately a
     week. You created a kidnapping and ransom scenario to mislead
     and divert attention from yourself.


                                  - 11 -
J-S37012-17


     This is not the behavior that this [c]ourt would expect from
     someone who blacked out, lost their senses and perspective.
     These actions were designed to hide the offense, mislead, and
     misdirect the family, the authorities, and the public. The actions
     that we heard today that occurred following the death of your
     wife clearly indicate to this [c]ourt that you had no remorse for
     killing her.   Had you immediately called for help after the
     incident and attempted in any way to save Kelley’s life, this
     [c]ourt may have looked at your situation differently.         You
     choked the life out of your wife with your bare hands as you
     straddled her. You watched her die. You did nothing to save
     her.

     After you took your wife’s life, you then continued your criminal
     behavior by hiding the body and fabricating story after story
     regarding her disappearance. We are here today because you
     could not control your temper. It’s as simple as that. Because
     of your anger and your inability to control your temper, children
     no longer have a mother, parents no longer have a daughter,
     siblings no longer have a sister, and a community after a week
     of pure suffering and torture because of your lies, no longer
     ha[s] a friend.

     For the reasons discussed, the [c]ourt makes the finding that a
     sentence of probation or partial confinement is not appropriate.
     The [c]ourt determines that total confinement is necessary under
     the circumstances discussed. Any lesser sentence depreciates
     the seriousness of your actions. The [c]ourt believes that you
     are in need of an extended period of incarceration as an object
     lesson and to undergo extensive rehabilitation regarding your
     propensity toward violence.        The [c]ourt will honor the
     agreement of the Commonwealth and [Appellant] will enter the
     following sentencing [o]rder.

Id. at 49-52.   The court then imposed the sentence set forth previously,

including consecutive terms of imprisonment for third degree murder and

abuse of corpse. The trial court did not offer a separate explanation for the

decision to impose those sentences consecutively.




                                   - 12 -
J-S37012-17


      Appellant argues the trial court abused its discretion by imposing the

maximum sentence possible under the terms of the plea agreement because

“this sentence left no room for consideration of any other mitigating factors

and evidence presented at sentence,” resulting in a “manifestly excessive

and unreasonable sentence.” Appellant’s Brief at 14-15. We cannot agree.

It is clear the trial court specifically considered the “mitigating factors”

Appellant believes commanded a lesser sentence.          Clearly, also, the trial

court considered Appellant’s rehabilitative needs, commenting that the

sentence imposed “was intended to give [Appellant] sufficient time to work

on his anxiety and anger since he has demonstrated in the past that he was

not willing to do so on his own.”        Trial Court Opinion, 12/22/16, at 5

(unnumbered).     As required by 42 Pa.C.S.A. § 9721(b), the trial court

considered the protection of the pubic, the gravity of the offenses in relation

to the impact on victim and community, Appellant’s rehabilitative needs, and

the sentencing guidelines. See N.T., Sentencing, 10/7/16, at 45-52; Fullin,

supra, 892 A.2d at 847-48.       Appellant received a sentence in accordance

with his plea agreement and within the standard range.         Because the trial

court did not ignore or misapply the law, exercise its judgment for reasons

of partiality, prejudice, bias or ill will, or arrive at a manifestly unreasonable

sentence, we find the court did not abuse its discretion in imposing

Appellant’s sentence.

      Judgment affirmed.


                                      - 13 -
J-S37012-17




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 7/27/2017




                          - 14 -